DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Due to the claim construction, it is unclear if the claims are independent or what form it requires. This is evidenced because the claim fee treats the claim as a dependent claim, but it is written in independent form. Examiner recommends making the claim clearly independent by removing the claim dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-13, 15, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manoharprasad (US20080243335A1).
Regarding claim 1, Manoharprasad teaches an assembly for measuring one or more forces acting on a wheel of a vehicle, comprising: a vehicle having at least one wheel arranged to support a weight of the vehicle against an underlying surface (see Paragraph  wherein the vehicle 10 may also have a number of different types of front steering systems 14 a and rear steering systems 14 b, including having each of the front and rear wheels 12 a, 12 b, 12 c and 12 d configured with a respective controllable actuator, the front and rear wheels 12 having a conventional type system in which both of the front wheels 12 a, 12 b are controlled together and both of the rear wheels 12 c, 12 d are controlled together, a system having conventional front steering and independently controllable rear steering for each of the wheels 12 c and 12 d, or vice versa); 
a force sensor operable to measure a force between said wheel and a body of the vehicle as the vehicle is moving (see Paragraph 0079 wherein the roll condition or lifting may also be sensed by sensing directly or estimating the force or torque associated with the loading condition of one or more suspension or chassis components; see also Paragraph 0086 wherein load sensor 44 may be a load cell coupled to one or more suspension components. By measuring the stress, strain or weight on the load sensor 44 a shifting of the load can be determined); 
and a processor configured to receive measurement data from the force sensor (see Paragraph 0072 wherein the stability controller 26 receives numerous inputs to aide in determining whether a rollover event is in progress or is imminent. The controller 26 may include a signal multiplexer 50 that receives the signals from the sensors 20 and 35-47), 
see Paragraph 0079 wherein the roll condition or lifting may also be sensed by sensing directly or estimating the force or torque associated with the loading condition of one or more suspension or chassis components including a pressure transducer in an active air suspension, a shock absorber sensor such as the load sensor 44, a strain gauge, the steering system absolute or relative motor load, the steering system pressure of the hydraulic lines, a tire lateral force sensor or sensors, a longitudinal tire force sensor, a vertical tire force sensor, or a tire sidewall torsion sensor (although all of which are not shown, one skilled in the art would recognize and readily understand the incorporated use thereof)); 
and the force sensor is arranged around a bearing which supports one of the wheels, on at least one of the regular wheels of the vehicle, between a wheel of the vehicle and a wheel suspension, or between a bearing and the body of the vehicle (see Paragraph 0065 wherein the stability controller 26 may also communicate with the suspension control system 33. The suspension control system 33 includes the suspension control 49, the suspension 48, and the suspension adjusting elements 55A-55D (FRSP, FLSP, RRSP, RLSP) that are associated with each wheel 12. The suspension control 49 and adjusting elements 55A-55D may be used to adjust the suspension 48 to prevent rollover. The adjusting elements 55A-55D may include electrically, mechanically, pneumatically, and/or hydraulically operated actuators, adjustable dampers, or other known adjustment devices, and are described below in the form of actuators).  
Regarding claim 2, Manoharprasad teaches the assembly according to claim 1, wherein the processor is configured to display the measurement data to a driver of the vehicle (see Paragraph 0114 wherein in step 212, the control system may indicate via an indicator, such as the indicator 90 (corresponds to the display), to a vehicle operator that active tasks are being performed and the status of the vehicle; see also Paragraph 0071 wherein Indicator 90 may also be in communication with the stability controller 26 directly, or indirectly though the safety controller 51. As noted before, it may be used to indicate to a vehicle operator various vehicle related and status information. The various vehicle related and status information corresponds to information from vehicle status sensors, which include roll rate sensor 37 (see Paragraph 0075), which further includes the different tire force sensors (see Paragraph 0079)).
Regarding claim 7, Manoharprasad teaches the assembly according to claim 1, wherein the force sensor is a load cell configured to measure a force acting from the wheel on the vehicle in the vehicle's direction of travel, i.e. horizontally, in a vertical direction, or in other directions (see Paragraph 0079 wherein the roll condition or lifting may also be sensed by sensing directly or estimating the force or torque associated with the loading condition of one or more suspension or chassis components including a pressure transducer in an active air suspension, a shock absorber sensor such as the load sensor 44, a strain gauge, the steering system absolute or relative motor load, the steering system pressure of the hydraulic lines, a tire lateral force sensor or sensors, a longitudinal tire force sensor, a vertical tire force sensor, or a tire sidewall torsion sensor (although all of which are not shown, one skilled in the art would recognize and readily understand the incorporated use thereof)).  
Regarding claim 8, Manoharprasad teaches the assembly according to claim 1, wherein the processor comprises a data transmitter operable to transmit the measurement data from the force sensor to a receiver outside the vehicle (see Paragraph 0053 wherein the transceiver 80 in communication with the ATMS sensor 20, similarly includes a power source, transmitter/receiver device, microcontroller and antenna. It also includes an interface for the vehicle communications bus (CAN bus). Thus, each ATMS sensor 20 communicates wirelessly with the controller 18 for at least a portion of its communication path; see also Paragraph 0074 wherein the ISS 26 takes advantage of the information provided by the ATMS sensors 20 described above, as well as the traditional vehicle dynamics sensors 35-47 in monitoring for potential rollover events, which includes the roll condition or lifting of Paragraph 0079 which may be sensed by sensing directly or estimating the force or torque associated with the loading condition of one or more suspension or chassis components).  
Regarding claim 9, Manoharprasad teaches a method for measuring conditions of a drive surface, the method comprising: driving a vehicle having an assembly according to claim 1 on the surface (see Figure 1; see also Paragraph 0094 wherein the vehicle dynamics 102 includes the angular and translation movements of a vehicle. The motion and actuation sensors 20, 35-47 generate signals corresponding to the vehicle dynamics and the actions of the various actuators); 
logging a series of force measurements from the force sensor (see Paragraph 0114 wherein in step 212, the control system may also indicate via an indicator, such as the indicator 90 (FIG. 4), to a vehicle operator the pressure of the tires and/or the status of each tire. The control system may indicate that a tire pressure is low and the extent thereof. This information may also be stored, viewed, and downloaded for future review and/or evaluation. The viewing and downloading may be to an offboard or offsite system. In step 212, the control system may indicate via an indicator, such as the indicator 90, to a vehicle operator that active tasks are being performed and the status of the vehicle (The status of the vehicle corresponds to information from vehicle status sensors, which include roll rate sensor 37 (see Paragraph 0075), which further includes the different tire force sensors (see Paragraph 0079)). This indicated information may also be stored, viewed, and downloaded for future review and/or evaluation. The viewing and downloading may be to an offboard or offsite system).
Regarding claim 10, Manoharprasad teaches the method according to claim 9, further comprising logging force measurements at a plurality of different vehicle speeds (see Paragraph 0079 wherein the roll condition or lifting may also be sensed by sensing directly or estimating the force or torque associated with the loading condition of one or more suspension or chassis components including...a tire lateral force sensor or sensors, a longitudinal tire force sensor, a vertical tire force sensor, or a tire sidewall torsion sensor (although all of which are not shown, one skilled in the art would recognize and readily understand the incorporated use thereof); see also Paragraph 0081 wherein the roll condition such as the relative roll angle of the vehicle body with respect to the road surface or with respect to the sea level may also be established by one or more of the following translational or rotational positions, velocities or accelerations of the vehicle including the roll rate sensor 37, the yaw rate sensor 35, the lateral acceleration sensor 39, the vertical acceleration sensor 38, a vehicle longitudinal acceleration sensor 40, a speed sensor including a wheel-based speed sensor 41 or other radar, sonar, laser, or optical based speed sensors).  
Regarding claim 11, Manoharprasad teaches the method according to claim 10, further comprising logging the vehicle speeds (see Paragraph 0113-0114 wherein transition maneuvers can be identified in advance using sensed steering, yaw rate, roll rate, lateral acceleration, and wheel speed information. Once identified, tighter sideslip control thresholds can be set to allow less destabilizing sideslip. In step 212, the control system may also indicate via an indicator, such as the indicator 90 (FIG. 4), to a vehicle operator the pressure of the tires and/or the status of each tire. The control system may indicate that a tire pressure is low and the extent thereof. This information may also be stored, viewed, and downloaded for future review and/or evaluation. The viewing and downloading may be to an offboard or offsite system).  
Regarding claim 12, Manoharprasad teaches the method according to claim 9, further comprising calculating a road condition parameter, the road condition parameter being a function of at least the force measurement and the vehicle speed (see Paragraph 0077 wherein roll angular rate sensor 37 and pitch rate sensor 36 may sense the roll condition or lifting of the vehicle (corresponds to force sensors and speed sensors from Paragraph 0079 and 0081) based on sensing the height of one or more points on the vehicle relative to the road surface; see also Paragraph 0089 wherein this implies that the wheels are either driven on a low mu surface or lifted up. The low mu surface condition and wheel-lifted-up condition may be further differentiated based on the chassis roll angle computation, i.e., in low mu surface, the chassis roll angle is usually very small. The variables used for this purpose might be included in the ISS unit).  
Regarding claim 13 and 15, see the corresponding rejection of claim 8. 
Regarding claim 22, Manoharprasad teaches the method according to claim 17, wherein each force sensor is arranged between the wheel of each vehicle and the wheel suspension (see Paragraph 0065 wherein the stability controller 26 may also communicate with the suspension control system 33. The suspension control system 33 includes the suspension control 49, the suspension 48, and the suspension adjusting elements 55A-55D (FRSP, FLSP, RRSP, RLSP) that are associated with each wheel 12. The suspension control 49 and adjusting elements 55A-55D may be used to adjust the suspension 48 to prevent rollover. The adjusting elements 55A-55D may include electrically, mechanically, pneumatically, and/or hydraulically operated actuators, adjustable dampers, or other known adjustment devices, and are described below in the form of actuators), and the method further comprises operating each force sensor to measure: and/or a force acting from the wheel on the vehicle in the vehicle's direction of travel, i.e. horizontally, in a vertical direction, or in any other directions (see Paragraph 0079 wherein the roll condition or lifting may also be sensed by sensing directly or estimating the force or torque associated with the loading condition of one or more suspension or chassis components including a pressure transducer in an active air suspension, a shock absorber sensor such as the load sensor 44, a strain gauge, the steering system absolute or relative motor load, the steering system pressure of the hydraulic lines, a tire lateral force sensor or sensors, a longitudinal tire force sensor, a vertical tire force sensor, or a tire sidewall torsion sensor (although all of which are not shown, one skilled in the art would recognize and readily understand the incorporated use thereof)). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 16, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Manoharprasad in view of Coombs (US20210178846A1).
Regarding claim 14, Manoharprasad teaches the method according to claim 13, but fails to explicitly teach further comprising: transmitting a series of geographical coordinates, each geographical 
However, Coombs teaches further comprising: transmitting a series of geographical coordinates, each geographical coordinate in the series of geographical coordinates corresponding to a respective force measurement in the series of force measurements (see Paragraph 0046 wherein terrain features (e.g., roadway banking angles, road surface quality, potholes, speedbumps, etc.) associated with the vehicle location (corresponds to geographical location as mentioned in Paragraph 0020 wherein the method 100 can include the use of a location (e.g., location data). A location can be a set of geographic coordinates (e.g., latitude and longitude)) and/or planned route, physical models of vehicle operation (e.g., dynamical models of the systemic response of the vehicle based on load distribution (corresponds to force measurements) within the vehicle during vehicle operation and maneuvering), and any other suitable parameters).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle stability control system with tire monitoring, as taught by Manoharprasad, using the geographical coordinate functionality, as taught by Coombs, for the purpose of First, enabling automated suspension adjustment and/or lift axle deployment, resulting in increased regulatory compliance, gas consumption optimization, and vehicle performance. Second, variants of this system and method enables a facile way for users (e.g., first-time users, novice users, etc.) to compliantly load their vehicles by instructing the users on how to adjust the load within the vehicle (e.g., arrange the load) in real- or near-real time and/or by dynamically adjusting the vehicle support structure (e.g., tires, suspension, tongue jack, etc.) to accommodate the load imbalance. However, the system and method can confer any suitable set of benefits (see Paragraph 0033 of Coombs).
Regarding claim 16, Manoharprasad teaches the method according to claim 15, comprising: determining a surface condition parameter, the surface condition parameter being a function of the see Paragraph 0077 wherein roll angular rate sensor 37 and pitch rate sensor 36 may sense the roll condition or lifting of the vehicle (corresponds to force sensors and speed sensors from Paragraph 0079 and 0081) based on sensing the height of one or more points on the vehicle relative to the road surface; see also Paragraph 0089 wherein this implies that the wheels are either driven on a low mu surface or lifted up. The low mu surface condition and wheel-lifted-up condition may be further differentiated based on the chassis roll angle computation, i.e., in low mu surface, the chassis roll angle is usually very small. The variables used for this purpose might be included in the ISS unit), but fails to explicitly teach and transmitting the surface condition parameter to a plurality of vehicles from the receiver.
However, Coombs teaches transmitting the surface condition parameter to a plurality of vehicles from the receiver (see Paragraph 0040 wherein the method can thus include communicating the terrain features to following vehicles in the platoon, and automatically adjusting ride height(s) of following vehicles accordingly).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle stability control system with tire monitoring, as taught by Manoharprasad, using the vehicle to vehicle communication functionality, as taught by Coombs, for the purpose of First, enabling automated suspension adjustment and/or lift axle deployment, resulting in increased regulatory compliance, gas consumption optimization, and vehicle performance. Second, variants of this system and method enables a facile way for users (e.g., first-time users, novice users, etc.) to compliantly load their vehicles by instructing the users on how to adjust the load within the vehicle (e.g., arrange the load) in real- or near-real time and/or by dynamically adjusting the vehicle support structure (e.g., tires, suspension, tongue jack, etc.) to accommodate the load imbalance. However, the system and method can confer any suitable set of benefits (see Paragraph 0033 of Coombs).
 a method of operating vehicles on a road using an assembly according to claim 1, the method comprising: obtaining a road condition parameter from the force sensor at a first vehicle (see Paragraph 0077 wherein roll angular rate sensor 37 and pitch rate sensor 36 may sense the roll condition or lifting of the vehicle (corresponds to force sensors and speed sensors from Paragraph 0079 and 0081) based on sensing the height of one or more points on the vehicle relative to the road surface; see also Paragraph 0089 wherein this implies that the wheels are either driven on a low mu surface or lifted up. The low mu surface condition and wheel-lifted-up condition may be further differentiated based on the chassis roll angle computation, i.e., in low mu surface, the chassis roll angle is usually very small. The variables used for this purpose might be included in the ISS unit); 
 a measured friction between the wheel and the road, a measured rolling resistance of the wheel on the road, a damage to the road, or an indicator for a road maintenance requirement (see Paragraph 0089 wherein the low mu surface condition and wheel-lifted-up condition may be further differentiated based on the chassis roll angle computation, i.e., in low mu surface, the chassis roll angle is usually very small. The variables used for this purpose might be included in the ISS unit).  
Manoharprasad fails to explicitly teach transmitting the road condition parameter and a geographical location parameter, the geographical location parameter being representative of the location at which the road condition parameter was obtained, to a central computing system wherein the road condition parameter represents.
However, Coombs teaches transmitting the road condition parameter and a geographical location parameter, the geographical location parameter being representative of the location at which the road condition parameter was obtained, to a central computing system wherein the road condition parameter represents (see Paragraph 0046 wherein terrain features (e.g., roadway banking angles, road surface quality, potholes, speedbumps, etc.) associated with the vehicle location (corresponds to geographical location as mentioned in Paragraph 0020 wherein the method 100 can include the use of a location (e.g., location data). A location can be a set of geographic coordinates (e.g., latitude and longitude)) and/or planned route, physical models of vehicle operation (e.g., dynamical models of the systemic response of the vehicle based on load distribution within the vehicle during vehicle operation and maneuvering), and any other suitable parameters):
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle stability control system with tire monitoring, as taught by Manoharprasad, using the geographical coordinate functionality, as taught by Coombs, for the purpose of First, enabling automated suspension adjustment and/or lift axle deployment, resulting in increased regulatory compliance, gas consumption optimization, and vehicle performance. Second, variants of this system and method enables a facile way for users (e.g., first-time users, novice users, etc.) to compliantly load their vehicles by instructing the users on how to adjust the load within the vehicle (e.g., arrange the load) in real- or near-real time and/or by dynamically adjusting the vehicle support structure (e.g., tires, suspension, tongue jack, etc.) to accommodate the load imbalance. However, the system and method can confer any suitable set of benefits (see Paragraph 0033 of Coombs).
Regarding claim 19, Manoharprasad teaches the method according to claim 17, but fails to explicitly teach comprising obtaining road condition parameters from each of force sensors (10) arranged at the vehicles. 
However, Coombs teaches comprising obtaining road condition parameters from each of force sensors (10) arranged at the vehicles (see Paragraph 0040 wherein in this example, the method can also include providing terrain data to autonomous route and platoon controllers (e.g., teleoperators, remote servers, etc.), and gathering the terrain data using sensors of the air suspension system (e.g., ride height, pressure, and/or accelerometer sensors). The method can also include providing the terrain data to navigation products (e.g., Waze, Google Maps, etc.) to allow roadway users to be informed of terrain features along users' routes, and, in cases wherein the users' vehicles include controllable suspension systems, automatically adjusting the users' vehicle ride height(s) to avoid obstacles or otherwise suitably adapt the suspension to terrain features).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle stability control system with tire monitoring, as taught by Manoharprasad, using the road condition parameters from each of the force sensors functionality, as taught by Coombs, for the purpose of First, enabling automated suspension adjustment and/or lift axle deployment, resulting in increased regulatory compliance, gas consumption optimization, and vehicle performance. Second, variants of this system and method enables a facile way for users (e.g., first-time users, novice users, etc.) to compliantly load their vehicles by instructing the users on how to adjust the load within the vehicle (e.g., arrange the load) in real- or near-real time and/or by dynamically adjusting the vehicle support structure (e.g., tires, suspension, tongue jack, etc.) to accommodate the load imbalance. However, the system and method can confer any suitable set of benefits (see Paragraph 0033 of Coombs).
Regarding claim 20, Manoharprasad teaches the method according to claim 17, but fails to explicitly teach comprising performing a road maintenance action at the location.
However, Coombs teaches comprising performing a road maintenance action at the location (see Paragraph 0040 wherein in a related example including a plurality of trucks arranged in a platoon, the lead truck experiences (e.g., detects) features of the terrain first, and the method can thus include communicating the terrain features (corresponds to a road maintenance action) to following vehicles in the platoon, and automatically adjusting ride height(s) of following vehicles accordingly. In this example, the method can also include providing terrain data to autonomous route and platoon controllers (e.g., teleoperators, remote servers, etc.), and gathering the terrain data using sensors of the air suspension system (e.g., ride height, pressure, and/or accelerometer sensors). The method can also include providing the terrain data to navigation products (e.g., Waze, Google Maps, etc.) to allow roadway users to be informed of terrain features along users' routes, and, in cases wherein the users' vehicles include controllable suspension systems, automatically adjusting the users' vehicle ride height(s) to avoid obstacles or otherwise suitably adapt the suspension to terrain features).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle stability control system with tire monitoring, as taught by Manoharprasad, using the road maintenance action functionality, as taught by Coombs, for the purpose of First, enabling automated suspension adjustment and/or lift axle deployment, resulting in increased regulatory compliance, gas consumption optimization, and vehicle performance. Second, variants of this system and method enables a facile way for users (e.g., first-time users, novice users, etc.) to compliantly load their vehicles by instructing the users on how to adjust the load within the vehicle (e.g., arrange the load) in real- or near-real time and/or by dynamically adjusting the vehicle support structure (e.g., tires, suspension, tongue jack, etc.) to accommodate the load imbalance. However, the system and method can confer any suitable set of benefits (see Paragraph 0033 of Coombs).
Regarding claim 21, Manoharprasad teaches the method according to claim 17, but fails to explicitly teach comprising transmitting road condition data from the central computing system to a second vehicle, the road condition data comprising information on a road condition on at least one location.
However, Coombs teaches comprising transmitting road condition data from the central computing system to a second vehicle, the road condition data comprising information on a road condition on at least one location (see Paragraph 0040 wherein the method can thus include communicating the terrain features to following vehicles in the platoon, and automatically adjusting ride height(s) of following vehicles accordingly).  
see Paragraph 0033 of Coombs).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hideki (US20090276113A1) teaches in a wheel-state estimation device which estimates a force or acceleration acting on a wheel provided in an automotive vehicle, a plurality of wheel side detection units are respectively provided in a plurality of wheels of the vehicle, each wheel side detecting unit detecting a force or acceleration acting on a corresponding one of the wheels. An estimation unit estimates, when use of detection results of one of the wheels from one of the plurality of wheel side detection units is suspended, a force or acceleration acting on the one of the wheels with respect to the suspended use of the detection results, by using detection results of other wheels from other wheel side detection units.
Schleif (US 20080060411 A1) teaches a device for measuring the coefficient of friction between a test surface and a test material, comprising a frame, a skid pad comprising the test material and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665           

/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665